Citation Nr: 0119200	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  00-07 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to special monthly compensation by reason of need 
for regular aid and attendance or by reason of being 
permanently housebound.  


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had recognized military service from December 
1941 to July 1942 and from January 1944 to March 1946.  He 
was a prisoner of was from April 1942 to July 1942.  He had 
recognized guerrilla service from January 1944 to April 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  

The Board notes that the veteran requested a Travel Board 
hearing on his April 2000 substantive appeal.  However, he 
failed to report for the hearing scheduled in June 2001.  
Therefore, the hearing request is considered withdrawn.  See 
38 C.F.R. § 20.704(d) (2000). 


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran's only service-connected disability is 
ischemic heart disease, which is evaluated as 100 percent 
disabling.    

3.  The evidence does not show that the veteran is unable to 
dress or undress himself, attend to wants of nature, feed 
himself, or protect himself from hazards of daily life as a 
result of service-connected disability.  The veteran is not 
bedridden.  

4.  The veteran regularly leaves him home, accompanied by his 
wife, to attend church and to retrieve his VA benefit check 
from the post office.  He is not substantially confined to 
his home due to service-connected disability. 


CONCLUSION OF LAW

The criteria for establishing entitlement to special monthly 
compensation by reason of the need for regular aid and 
attendance or by reason of being permanently housebound have 
not been met.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 1114(l) 
and (s) (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 3.350, 
3.351, 3.352 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000); Veterans Benefits and Health Care Improvement 
Act of 2000, Pub. L. No. 106-419, § 104 (2000).  

Review of the claims folder reveals that the RO's actions, 
though taken prior to the enactment of the VCAA, comply with 
the new statutory provisions.  That is, in the March 1999 
rating decision, February 2000 statement of the case, and 
subsequent supplemental statements of the case, the RO 
provided the veteran with the applicable laws and regulations 
and notice as to the evidence needed to prevail on his claim.  
The RO has provided the veteran with VA examinations.  There 
is no indicated that the veteran receives pertinent VA 
treatment.  The veteran submitted statements from his private 
physicians.  He has not authorized VA to obtain any private 
treatment records.  In addition, the veteran has had the 
opportunity to provide evidence and argument in support of 
his claim.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

Factual Background

In March 1998, the veteran submitted a claim for an increased 
rating for his service-connected ischemic heart disease, then 
evaluated as 60 percent disabling.  

In a May 1998 statement, the veteran also raised the issue of 
entitlement to special monthly compensation.  With that 
statement, he submitted a medical certificate from T. 
Navarro, M.D., dated in April 1998.  Dr. Navarro indicated 
that he had consulted with the veteran from February 1998 to 
April 1998 for ischemic heart disease, paralysis of the left 
side of the body, and schizophrenia.  The veteran also 
submitted a VA claim form that included a statement from his 
wife, who indicated that the veteran could not protect 
himself from any hazard due to his many sicknesses, 
especially his mental condition together with his paralysis 
of the left side of the body. 

The veteran underwent a VA cardiology examination in April 
1998.  The examiner reviewed the claims folder for the 
examiner.  The veteran's subjective complaints included 
shortness of breath with walking slowly with a cane about 
five to ten meters or when climbing three to five steps, 
chest pain with the same activity or at rest, and easy 
fatigability.  He also complained of dizziness.  The veteran 
had a previous history of heart disease and hypertension.  
Although he took medication for hypertension and his heart, 
he could not remember the name.  He related that he had a 
mild stroke in February 1998.  Physical examination was 
remarkable for elevated blood pressure, grade 2/6 systolic 
murmur, and grade I pedal edema.  Chest X-rays showed normal 
heart size.  Electrocardiogram (EKG) revealed primary 
atrioventricular block.  Echocardiogram showed concentric 
left ventricular hypertrophy with good systolic function.  
The diagnosis included arteriosclerotic heart disease, 
primary atrioventricular block, and anterior left ventricular 
hypertrophy.  The examiner stated that the veteran had 
symptoms when he did his ordinary activities and that more 
than light manual labor was not feasible.  She concluded that 
the veteran was unemployable.    

In a March 1999 rating decision, the RO increased the 
evaluation for ischemic heart disease to 100 percent.  It 
denied entitlement to special monthly compensation.  The 
veteran timely appealed that portion of the decision.  

With the notice of disagreement, the veteran submitted a 
medical certificate from R. Framil, M.D., dated in September 
1999.  Dr. Framil stated that the veteran was brought to his 
clinic with the assistance of two persons for consultation 
and treatment for ischemic heart disease, weak lungs, very 
poor vision in both eyes, hypertension, and left side 
paralysis.  In the April 2000 substantive appeal, it was 
contended that the veteran was unable to take his medication 
or feed himself without help from his spouse.   

The veteran underwent a VA examination for aid and attendance 
in July 2000.  It was noted that the claims folder was not 
available for review.  The veteran had a history of 
hypertensive cardiovascular disease, arthritis in the 
bilateral knees and ankles, and bilateral cataracts.  He 
reported to the examination with his daughter.  Complaints 
included two-pillow orthopnea, chest pain, dizziness, and 
occasional episodes of bowel and bladder incontinence.  The 
examiner stated that the veteran had light perception in the 
left eye and was able to count fingers with the right eye.  
He was unable to manage his finances because of poor visual 
acuity.  In addition, the veteran was unable to walk without 
support due to generalized weakness and arthritis of the 
lower extremities, as well as the poor visual acuity.  He was 
unable to bathe or dress himself.  He could occasionally feed 
himself.  He stayed seated for most of the day.  The examiner 
noted that the veteran was weak-looking, poorly nourished, 
and in a wheelchair.  On examination, there was muscle 
atrophy and generalized weakness in the lower extremities, 
with significant symptoms in the knees and ankles.  The 
examiner indicated that the veteran used a cane or a 
wheelchair and was unable to leave the house without 
assistance.  The diagnosis was degenerative arthritis, 
hypertensive cardiovascular disease, and poor visual acuity 
probably secondary to bilateral cataracts.  The examiner 
stated that the veteran's limitation in ambulation and 
performance of self-care was primarily due to arthritis of 
the lower extremities, poor visual acuity, and generalized 
body weakness rather than to his heart condition alone.    

In October 2000, the veteran was afforded another VA 
examination.  Although not available at the time of the 
examination, the examiner subsequently reviewed the claims 
folder.  The veteran was accompanied by his wife to the 
examination.  He was not very responsive; his wife answered 
most questions.  The veteran watched television regularly and 
walked the garden occasionally.  He claimed he did not 
perform any household chores.  He went to church and picked 
up his benefits check from the post office, accompanied by 
his wife.  The veteran's complaints included poor vision, 
dizziness, cough, and chest pain.  He was taking medication 
for hypertension and joint pain.  The examiner commented that 
the veteran was conscious, coherent, and responded to 
questions occasionally, allegedly due to poor hearing, though 
he appeared attentive to the conversation throughout the 
examination.  He was borderline malnourished and in a 
wheelchair.  He used a cane at home.  The examiner stated 
that the veteran was not permanently bedridden.  His vision 
bilaterally was at least 5/200.  With respect to the upper 
extremities, the veteran could raise his hands overhead and 
appeared to have good muscle tone.  The examiner stated that 
he could feed himself, change his clothing, and probably take 
a bath alone.  With respect to the lower extremities, there 
was slight knee tenderness and calluses on both plantar 
surfaces of the feet.  Otherwise, he appeared to have good 
muscle tone without edema, swelling, or limitation of motion.  
The examiner commented that, with support, the veteran had 
slightly to moderately impaired weight bearing and balance.  
He was hesitant to walk alone, but could most probably walk 
alone in his home.  There was slight tenderness to the lumbar 
spine with slight limitation of motion.  The diagnosis was 
hypertensive arteriosclerotic heart disease, degenerative 
joint disease of multiple joints, and bilateral cataracts.  
The examiner stated that the veteran was most probably 
competent to handle his funds.  

Analysis

Special monthly compensation is payable to a person who is 
permanently bedridden or so helpless as a result of service-
connected disability that they are in need of the regular aid 
and attendance of another person.  38 U.S.C.A. § 1114(l) 
(West 1991 and Supp. 2000); 38 C.F.R. § 3.350(b) (2000).  

The following will be accorded consideration in determining 
the need for regular aid and attendance: Inability of a 
claimant to dress or undress him or herself, or to keep him 
or herself ordinarily clean and presentable; frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid (this will not include the adjustment of 
appliances which normal persons would be unable to adjust 
without aid, such as supports, belts, lacing at the back, 
etc.); inability of a claimant to feed him or herself through 
loss of coordination of the upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect a claimant from the 
hazards or dangers incident to his or her daily environment.  
"Bedridden," i.e., the veteran is actually required to 
remain in bed, will be a proper basis for the determination.  
38 C.F.R. § 3.352(a).  

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable rating may be 
made.  The particular personal functions that the veteran is 
unable to perform should be considered in connection with his 
or her condition as a whole.  It is only necessary that the 
evidence establish that the veteran is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  Determinations that the veteran is so helpless as to 
be in need of regular aid and attendance will not be based 
solely upon an opinion that the veteran's condition is such 
as would require him or her to be in bed.  They must be based 
on the actual requirements of personal assistance from 
others. Id. 

If the veteran does not qualify for increased benefits for 
aid and attendance, increased compensation benefits may still 
be payable if the veteran has a single permanent disability 
rated 100 percent disabling, and has either additional 
service-connected disability or disabilities independently 
ratable at 60 percent or more or is permanently housebound by 
reason of service-connected disability or disabilities.  
38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.351(d).  A veteran is 
"permanently housebound" when he is substantially confined 
to his house (ward or clinical areas, if institutionalized) 
or immediate premises due to service-connected permanent 
disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. 
§ 3.351(d)(2). 

In this case, the veteran's only service-connected disability 
is ischemic heart disease.  Although the evidence variable 
suggests that he requires assistance for certain tasks, such 
as ambulation, feeding, and self-care activities, there is no 
medical opinion or evidence suggesting that such assistance 
is required due to service-connected disability.  In fact, 
the July 2000 VA examiner specifically stated that the 
veteran's limitations were primarily due to non-service 
connected arthritis in the lower extremities, poor vision, 
and general weakness.  Even the veteran's May 1998 statements 
alleged entitlement based on a mental condition and paralysis 
of the left side of the body, conditions that are not service 
connection.  In addition, there is no evidence that the 
veteran is permanently bedridden.  He is able to and does 
leave his bed.  Therefore, the Board cannot conclude that the 
criteria for entitlement to special monthly compensation by 
reason of need for regular aid and attendance have been met.  
38 U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350(b), 3.352(a). 

With respect to the issue of whether the veteran is entitled 
to special monthly compensation by reason of being 
permanently housebound, the Board again emphasizes that the 
veteran has only one service-connected disability, such that 
the first alternative basis for entitlement is not 
applicable.  In addition, the evidence does not show that the 
veteran is permanently housebound.  The October 2000 VA 
examination report states that the veteran regularly leaves 
the home, accompanied by his wife, to attend church and to 
pick up his VA benefits check at the post office.  Moreover, 
his problems with ambulation that require the use of a cane 
or a wheelchair have not been attributed by medical personnel 
to his ischemic heart disease.  Therefore, it does not appear 
that he is substantially confined to his home due to service-
connected disability.  Accordingly, the criteria for 
entitlement to special monthly compensation by reason of 
being permanently housebound are not met.  38 U.S.C.A. 
§ 1114(s); 38 C.F.R. § 3.351(d).   

The Board acknowledges that the veteran has a severe service-
connected cardiac disability, for which he receives a 100 
percent evaluation.  However, the evidence as to whether he 
requires regular aid and attendance or is housebound due to 
that disability, as discussed above, is not so evenly 
balanced as to require resolution in the veteran's favor.  
Therefore, the Board finds that the preponderance of the 
evidence is against entitlement to special monthly 
compensation by reason of need for regular aid and attendance 
or by reason of being permanently housebound.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 U.S.C.A. § 1114(l) and (s); 38 C.F.R. 
§§ 3.102, 3.350, 3.351, 3.352.  


ORDER

Entitlement to special monthly compensation by reason of need 
for regular aid and attendance or by reason of being 
permanently housebound is denied.    




		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

